Shelton Funds 1050 17th Street, Suite 1710 Denver, CO80265-2077 January 13, 2015 VIA EDGAR Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: Shelton Funds (the “Funds”) File Nos. 033-00499 and 811-04417 Ladies and Gentlemen: On behalf of the Fund, and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the "Securities Act"),transmitted for filing are exhibits containing interactive data format risk/return summary information using the eXtensible Business Reporting Language (XBRL). The interactive data files included as an exhibit to this filing relate to the risk/return summaries in the prospectus of the Fund, dated January 1, 2015, filed along with the Fund's statement of additional information, also dated January 1, 2015, with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on January 8, 2015. Please direct any questions regarding this filing to the undersigned at 415-398-2727. Sincerely, /s/ Stephen C. Rogers Stephen C. Rogers President
